              Case 21-14649         Doc 28      Filed 08/10/21     Page 1 of 3




                                   21-34821-0_1. Motion
                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND

In re:                                          *

MAHMOUD MUSA ABULHAWA                           *       CASE NO.: 21-1-4649-TJC
                                                        (Chapter 13)
         Debtor                                 *

*        *        *      *      *       *       *

FORD MOTOR CREDIT COMPANY LLC *
P.O. BOX 62180
COLORADO SPRINGS, CO 80962
                              *
      Movant
                              *
   v.
                              *
MAHMOUD MUSA ABULHAWA
8724 HAWKINS CREAMERY ROAD    *
GAITHERSBURG, MD 20882        *

         Respondent                             *

*        *        *   *     *    *      *      *  * *    *                             *       *
                  MOTION SEEKING RELIEF FROM AUTOMATIC STAY
                           AND TO RECLAIM PROPERTY
                                   2014 Ford F150

                  FORD MOTOR CREDIT COMPANY LLC, Movant, by MICHAEL J.

KLIMA, JR., its attorney, files this Motion Seeking Relief from Automatic Stay and to Reclaim

Property, and says:

                  1.     This Court has jurisdiction of this action pursuant to 11 U.S.C. §362(d)

and 28 U.S.C. §§157(b) and 1334.


                  2.     This is a contested matter governed by Bankruptcy Rules 4001 and 9014

and Local Bankruptcy Rule 4001-1, and is a core proceeding pursuant to 28 U.S.C.
              Case 21-14649        Doc 28      Filed 08/10/21     Page 2 of 3




§157(b)(2)(G).

                  3.    On July 15, 2021, Mahmoud Musa Abulhawa, the Respondent, initiated

proceedings in this Court seeking relief under Chapter 13 of the Bankruptcy Code, in Case No.

21-1-4649-TJC.

                  4.    Respondent presently has in his/her possession or control one 2014 Ford

F150, serial number 1FTFW1EF6EKG43251.

                  5.    On or about December 04, 2019, Delicious Gourmet, LLC purchased

said vehicle from Century Ford of Mt. Airy, by virtue of a contract and security agreement, a

copy of which is attached hereto and incorporated herein by reference. Said contract and

security agreement was contemporaneously assigned to Movant, as shown on the face thereof.

                  6.    Movant reserved unto itself the perfected purchase money security

interest in said vehicle, as shown by the attached copy of the Notice of Security Interest Filing,

which is incorporated herein by reference, issued by the State of Maryland, Department of

Transportation.

                  7.    Respondent is the principal of Delicious Gourmet, LLC.

                  8.    Arguably, the aforesaid vehicle is property of the bankruptcy estate.

                  9.    At the time of the filing of this Motion, there remains due and owing to

Movant a balance of $20,037.04.

                  10.   Respondent is now in default on the payments due under the aforesaid

Contract, being $1,437.19 in arrears, and another monthly contractual payment in the amount of

$784.90 will be due August 16, 2021. Movant last received a payment under the Contract on or

about August 04, 2021.

                  11.   Respondent holds no equity in said vehicle because Movant's lien

exceeds the market value of the same, and/or an inadequate equity cushion exists. According to

the August 2021 edition of the N.A.D.A. Official Used Car Guide, the wholesale value of the
               Case 21-14649        Doc 28       Filed 08/10/21   Page 3 of 3




vehicle is approximately $19,675.00.

                12.     Movant's interest in said vehicle is not adequately protected and it has

been and continues to be irreparably injured by the automatic stay, which prevents Movant from

enforcing its rights as a secured creditor pursuant to the aforesaid contract and security

agreement and the laws of Maryland, while it is not receiving adequate payments and the market

value of said vehicle is rapidly depreciating.

                13.     The automatic stay should be terminated for cause, including

Respondent's failure to make payments to Movant.

                14.     The vehicle is not necessary to Respondent's effective reorganization.

                WHEREFORE, Movant respectfully requests that this Honorable Court grant it

the following relief:

                a.      Terminate the automatic stay, to allow Movant to recover and dispose of

the aforesaid 2014 Ford F150; and

                b.      Grant Movant such other and further relief as may be necessary and just,

including its attorneys' fees, expenses and costs.



                                                 /s/ Michael J. Klima, Jr.
                                                 MICHAEL J. KLIMA, JR. #25562
                                                 8028 Ritchie Hwy, Ste. 300
                                                 Pasadena, MD 21122
                                                 (410) 768-2280
                                                 Attorney for Movant
                                                 21-34821-0
